      6:18-cv-00056-RAW Document 130 Filed in ED/OK on 04/03/20 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF OKLAHOMA

THE CHEROKEE NATION,                                    )
                                                        )
       Plaintiff,                                       )
                                                        )
vs.                                                     )
                                                        )
MCKESSON CORPORATION;                                   )   Case No. 18-cv-CV-00056-RAW
CARDINAL HEALTH, INC.;                                  )
CARDINAL HEALTH 110, LLC;                               )
AMERISOURCEBERGEN DRUG CORP.; CVS                       )
HEALTH CORPORATION; CVS PHARMACY,                       )
INC.; OKLAHOMA CVS PHARMACY, LLC;                       )
WALGREENS BOOTS ALLIANCE, INC.;                         )
WALGREEN CO.; WAL-MART STORES, INC.                     )
                                                        )
       Defendants.                                      )
                                                        )

                       DEFENDANTS’ RESPONSE TO PLAINTIFF’S
                       NOTICE OF SUPPLEMENTAL AUTHORITY

        The Local Rules of this Court do not provide for the unilateral supplementation of a Joint

Status report. Defendants respectfully submit that Plaintiff’s Notice of Supplemental Authority

(“Notice”) (ECF No. 126) should therefore be stricken, or alternatively that they should be

permitted to submit this brief response.

        The Notice submits a scheduling order entered earlier this week by the U.S. District Court

for the Northern District of California (“Scheduling Order”), where that court directed that motions

to dismiss should be limited to issues “not previously resolved in the MDL.” That Scheduling

Order was issued without full briefing from the defendants on whether the law-of-the-case doctrine

applies to cases remanded from the MDL. (The defendants in that case will be filing a motion for

reconsideration.) Regardless of whatever arguments may be appropriate under Ninth Circuit

precedent, the law in the Tenth Circuit is clear. As Defendants address in the Joint Status Report

(ECF No. 120, at 10-11) submitted to this Court earlier this week, the law-of-the-case doctrine
    6:18-cv-00056-RAW Document 130 Filed in ED/OK on 04/03/20 Page 2 of 7



cannot properly apply to rulings by a different court in a different case. There is no exception to

that principle for cases remanded from an MDL. Plaintiff in fact concedes (ECF No. 120, at 9)

that the MDL rulings are not “binding,” although it proposes a hybrid one-off procedure for

“reconsideration” of prior MDL rulings based on a showing of “special circumstances.”

        Defendants continue to believe that the Joint Status Report, submitted in response to the

Court’s request for a “narrative form more fully explaining the nature of this case and its journey

to and from this court and back again” (ECF No. 88, at 2), is not the proper mechanism for Plaintiff

to seek limitations on the scope of legal issues to be resolved on motions to dismiss. Defendants

submit that there should be a separate round of briefing on the law-of-the case doctrine, and why

Plaintiff’s proposed hybrid procedure is contrary to settled limitations on that doctrine, if the Court

is inclined to consider Plaintiff’s proposal to limit the scope of motions to dismiss based on prior

rulings by a different court in a different case.

                                                       Respectfully submitted,

                                                       s/Stuart D. Campbell
                                                       Stuart D. Campbell, OBA #11246
                                                       Kaylee Davis-Maddy, OBA #31534
                                                       DOERNER, SAUNDERS, DANIEL &
                                                       ANDERSON, LLP
                                                       700 Williams Center Tower II
                                                       Two West Second Street
                                                       Tulsa, OK 74103-3522
                                                       Telephone: 9198-582-1211
                                                       Facsimile: 918-591-5360
                                                       scampbell@dsda.com
                                                       kmaddy@dsda.com

                                                       Timothy C. Hester (admitted PHV)
                                                       Emily Rae Woods (admitted PHV)
                                                       Alexander N. Ely (admitted PHV)
                                                       COVINGTON & BURLING LLP
                                                       One CityCenter
                                                       850 Tenth Street NW
                                                       Washington, DC 20001
6:18-cv-00056-RAW Document 130 Filed in ED/OK on 04/03/20 Page 3 of 7



                                     (202) 662-6000
                                     (202)-662-6291 Facsimile
                                     thester@cov.com
                                     rwoods@cov.com
                                     aely@cov.com

                                     ATTORNEYS FOR DEFENDANT
                                     MCKESSON CORPORATION



                                     s/ Ryan A. Ray
                                     Ryan A. Ray, OBA #22281
                                     NORMAN WOHLGEMUTH CHANDLER
                                     JETER BARNETT & RAY, P.C.
                                     401 S. Boston Ave.
                                     2900 Mid-Continent Tower
                                     Tulsa, Oklahoma 74103
                                     Telephone: (918) 583-7571
                                     Facsimile: (918) 584-7846
                                     rar@nwcjlaw.com

                                     Emily Renshaw Pistilli (admitted PHV)
                                     William F. Hawkins (admitted PHV)
                                     WILLIAMS & CONNOLLY LLP
                                     725 Twelfth Street, N.W.
                                     Washington, DC 20005
                                     Telephone: (202) 434-5000
                                     Facsimile: (202) 434-5029

                                     ATTORNEYS FOR DEFENDANT
                                     CARDINAL HEALTH, INC.


                                     s/Susan E. Huntsman
                                     D. Michael McBride III, OBA #15431
                                     Susan E. Huntsman, OBA #18401
                                     CROWE & DUNLEVY
                                     A PROFESSIONAL CORPORATION
                                     500 Kennedy Building
                                     321 South Boston Avenue
                                     Tulsa, OK 74103-3313
                                     Telephone: (918) 592-9800
                                     Facsimile: (918) 592-9801
                                     mike.mcbride@crowedunlevy.com
                                     susan.huntsman@crowedunlevy.com
6:18-cv-00056-RAW Document 130 Filed in ED/OK on 04/03/20 Page 4 of 7



                                     Robert A. Nicholas (admitted PHV)
                                     Shannon E. McClure (admitted PHV)
                                     REED SMITH LLP
                                     Three Logan Square
                                     1717 Arch Street, Suite 3100
                                     Philadelphia, PA 19103
                                     Telephone: (215) 851-8100
                                     Facsimile: (215) 851-1420
                                     nicholas@reedsmith.com
                                     smcclure@reedsmith.com

                                     Stan Perry (admitted PHV)
                                     REED SMITH LLP
                                     811 Main Street, Suite 1700
                                     Houston, TX 77002-6110
                                     Telephone: (713) 469-3800
                                     Facsimile: (713) 469-3899
                                     sperry@reedsmith.com

                                     ATTORNEYS FOR DEFENDANT
                                     AMERISOURCEBERGEN DRUG
                                     CORPORATION


                                     s/G. Calvin Sharpe
                                     G. Calvin Sharpe, OBA # 11702
                                     Amy D. White, OBA # 19255
                                     PHILLIPS MURRAH P.C.
                                     Corporate Tower, Thirteenth Floor
                                     101 North Robinson Avenue
                                     Oklahoma City, Oklahoma 73102
                                     Telephone: (405) 235-4100
                                     Facsimile: (405) 235-4133
                                     gcsharpe@phillipsmurrah.com
                                     adwhite@phillipsmurrah.com

                                     Conor B. O’Croinin
                                     ZUCKERMAN SPAEDER LLP
                                     100 East Pratt Street, Suite 2440
                                     Baltimore, MD 21202-1031
                                     Telephone: (410) 949-1160
                                     cocroinin@zuckerman.com

                                     Eric R. Delinsky
                                     Alexandra W. Miller (PHV forthcoming)
                                     Paul Hynes
                                     ZUCKERMAN SPAEDER LLP
6:18-cv-00056-RAW Document 130 Filed in ED/OK on 04/03/20 Page 5 of 7



                                     1800 M Street
                                     Suite 1000
                                     Washington DC 20036
                                     Telephone: (202) 778-1800
                                     edelinsky@zuckerman.com
                                     phynes@zuckerman.com

                                     ATTORNEYS FOR DEFENDANTS
                                     CVS HEALTH CORPORATION;
                                     CVS PHARMACY, INC.; AND
                                     OKLAHOMA CVS PHARMACY, L.L.C.


                                     s/Steven E. Holden
                                     Steven E. Holden, OBA #4289
                                     Caleb S. McKee, OBA #32066
                                     HOLDEN LITIGATION, Holden, P.C.
                                     15 East 5th Street, Suite 3900
                                     Tulsa, OK 74103
                                     Telephone: 918-295-8888
                                     Facsimile: 918-295-8889
                                     SteveHolden@HoldenLitigation.com
                                     CalebMcKee@HoldenLitigation.com

                                     Steven E. Derringer (admitted PHV)
                                     Kaspar Stoffelmayr (admitted PHV)
                                     BARTLIT BECK, LLP
                                     54 W. Hubbard St., Suite 300
                                     Chicago, IL 60654
                                     Telephone: (312) 494-4400
                                     Steven.Derringer@bartlitbeck.com
                                     Kaspar.Stoffelmayr@bartlitbeck.com

                                     Alex J. Harris(admitted PHV)
                                     BARTLIT BECK, LLP
                                     1801 Wewatta St.
                                     Denver, CO 80202
                                     Telephone: (303) 592-3100
                                     Alex.Harris@bartlitbeck.com

                                     ATTORNEYS FOR DEFENDANTS
                                     WALGREEN CO. AND WALGREENS
                                     BOOTS ALLIANCE, INC.
6:18-cv-00056-RAW Document 130 Filed in ED/OK on 04/03/20 Page 6 of 7



                                     s/Amy Sherry Fischer
                                     Larry D. Ottaway, OBA #6816
                                     Amy Sherry Fischer, OBA #16651
                                     Jordyn L. Cartmell, OBA #31043
                                     FOLIART, HUFF, OTTAWAY &
                                     BOTTOM
                                     201 Robert S. Kerr Avenue, 12th Floor
                                     Oklahoma City, Oklahoma 73102
                                     Telephone: (405) 232-4633
                                     Facsimile: (405) 232-3462
                                     larryottaway@oklahomacounsel.com
                                     amyfischer@oklahomacounsel.com
                                     jordyncartmell@oklahomacounsel.com

                                     Jason Varnado
                                     JONES DAY
                                     717 Texas, Suite 3300
                                     Houston, TX 77002
                                     Telephone: (832) 239-3939
                                     Facsimile: (832) 239-3600
                                     E-mail: jvarnado@jonesday.com

                                     Laura Jane Durfee
                                     Andrew J. Junker
                                     JONES DAY
                                     2727 N. Harwood St.
                                     Dallas, TX 75201
                                     Phone: (214) 220-3939
                                     Fax: (214) 969-5150
                                     E-mail: ldurfee@jonesday.com
                                     E-mail: ajunker@jonesday.com

                                     ATTORNEYS FOR DEFENDANT
                                     WALMART INC.
     6:18-cv-00056-RAW Document 130 Filed in ED/OK on 04/03/20 Page 7 of 7



                                CERTIFICATE OF SERVICE

       I hereby certify that the following parties are being served with a copy of this document on
this April 3, 2020, in accordance with the Federal Rules via CM/ECF or as otherwise indicated
below:

M. Todd Hembree                                      Stephen N. Zack
Chrissi Ross Nimmo                                   Tyler Ulrich
John Young                                           Patricia A. Melville
Washington, DC 20036                                 BOIES SCHILLER FLEXNER, LLP
The Cherokee Nation                                  100 SE 2nd Street, Suite 2800
P.O. Box 948                                         Miami, Florida 33131
Tahlequah, OK 74464

Richard Fields                                       William S. Ohlemeyer
FIELDS LAW PLLC                                      BOIES SCHILLER FLEXNER, LLP
2000 Massachusetts Ave.                              333 Main Street
Washington, DC 20036                                 Armonk, NY 10504

Frank Sullivan, III
SULLIVAN & SULLIVAN, PLLC
P.O. Box 768, 105 N. Oak
Sallisaw, Oklahoma 74955



                                                     s/Stuart D. Campbell




5325171.1
